



EXHIBIT 10.3
curisheadera04.jpg [curisheadera04.jpg]
                                


VIA HAND DELIVERY
September 24, 2018
Ali Fattaey, Ph.D.
c/o Curis, Inc.
4 Maguire Road
Lexington, MA 02421


Dear Ali:
Your service as President and Chief Executive Officer and your employment with
Curis, Inc. (the “Company”) has ended today (the “Termination Date”). You are
eligible to receive the severance benefits described in paragraph 2 below if you
sign and return this letter agreement to me no earlier than close of business on
the Termination Date and no later than 21 days following your Termination Date
and it becomes binding between you and the Company on the eighth day following
execution. By signing and returning this letter agreement and not revoking your
acceptance, you will be entering into a binding agreement with the Company and
will be agreeing to the terms and conditions set forth in the numbered
paragraphs below, including the release of claims set forth in paragraph 4.
Therefore, you are advised to consult with an attorney before signing this
letter agreement and the Company is providing you with 21 days from your
Termination Date to do so pursuant to the terms of your Employment Agreement
with the Company most recently amended March 21, 2018 (the “Employment
Agreement”). If you sign this letter agreement, you may change your mind and
revoke your agreement during the seven (7) day period after you have signed it
by notifying me in writing. If you do not so revoke, this letter agreement will
become a binding agreement between you and the Company upon the expiration of
the seven (7) day period.
If you choose not to sign and return this letter agreement by 21 days following
your actual Termination Date or if you timely revoke your acceptance in writing,
you shall not receive the severance benefits from the Company described herein.
You will, however, receive payment on your Termination Date, as defined below,
for your final wages, any unused vacation time accrued through the Termination
Date, and will thereafter remain eligible to receive the other items specified
under Section 5(a) of the Employment Agreement (reimbursement of business
expenses and benefits under other plans). Further, pursuant to the option
agreements evidencing the awards under the Company’s Third Amended and Restated
2010 Stock Incentive Plan, you have up to 90 days after your Termination Date to
exercise any vested stock option rights you may have as provided for by the
Plan. All other unvested options will be cancelled on your Termination Date.
The following numbered paragraphs set forth the terms and conditions that will
apply if you timely sign and return this letter agreement and do not revoke it
in writing within the seven (7) day period.
1.Effect of Termination Date - As of the Termination Date, all salary payments
from the Company will cease and any benefits you had as of the Termination Date
under Company-





--------------------------------------------------------------------------------





provided benefit plans, programs, or practices will terminate, except as
required by federal or state law.


2.Extension of Options’ Exercise Period - All outstanding options to purchase
shares of the Company’s common stock in which you have vested as of the
Termination Date shall be amended to extend the exercise period until such date
that is nine (9) months following your Termination Date (but in no event shall
such exercise period be extended later than the Final Exercise Date (as defined
in the applicable option agreement)). You understand that any option that is so
amended to extend the exercise period shall cease to be treated for tax purposes
as an incentive stock option. You also understand that the aforementioned
extension of option exercise period is contingent on your having met your
obligations under this Agreement.


3.Description of Severance Benefits - If you timely sign and return this letter
agreement by 21 days following your actual Termination Date and do not revoke
your acceptance thereafter, the Company will provide you with the following
severance benefits (the “severance benefits”) pursuant to Section 5(b) of the
Employment Agreement: $590,000 (an amount equivalent to your base salary), with
payment to be made ratably over 12 months in the normal payroll process
beginning with the first payroll period commencing after this letter agreement
becomes nonrevocable, plus $258,953 (the pro rata target bonus for 2018), paid
on or around the date of the first installment of the salary-based severance.
Because you are not enrolled in medical or dental benefits with the Company, you
are not eligible to receive COBRA and so the COBRA premium cost sharing in
Section 5(b) of the Employment Agreement does not apply to you.
By entering into this letter agreement, you specifically agree and acknowledge
that by offering you the severance benefits, the Company has fulfilled all of
its obligations to you under the Employment Agreement and you waive the notice
period as set forth in Section 4(a) of the Employment Agreement. You acknowledge
the payments and benefits set forth in this letter agreement, together with
payments and benefits previously provided to you by the Company, are the only
payments and benefits you will receive in connection with your employment and
termination. You further agree and acknowledge that you would otherwise not have
been entitled to payments and benefits set forth in this paragraph in the
absence of this letter agreement.
4.Release - In consideration of the severance benefits described above, which
you acknowledge you would not otherwise be entitled to receive, you hereby
fully, forever, irrevocably and unconditionally release, remise and discharge
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that you ever had or now have against any or all of the Released
Parties, including, but not limited to, any and all claims arising out of or
relating to your employment with and/or separation from the Company, including,
but not limited to, all claims under Title VII of the Civil Rights Act of 1964,
42 U.S.C. § 2000e et seq., the Americans With Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Age Discrimination in Employment Act, 29 U.S.C. §
621 et seq., the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. §
2000ff et seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the
Worker Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et
seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.,





--------------------------------------------------------------------------------





Executive Order 11246, Executive Order 11141, the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; all claims arising out of
the Massachusetts Fair Employment Practices Act., Mass. Gen. Laws ch. 151B, § 1
et seq., the Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and
11I, the Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and
Mass. Gen. Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass.
Gen. Laws ch. 149, § 1 et seq., the Massachusetts Wage Act, Mass. Gen. Laws ch.
149 § 148 et seq. (Massachusetts law regarding payment of wages and overtime),
Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to your Employment Agreement;
all claims to any non-vested ownership interest in the Company, contractual or
otherwise; and any claim or damage arising out of your employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that nothing in this letter agreement (a)
limits any rights you may have to indemnification pursuant to Section 13 of the
Employment Agreement (which is the only section of the Employment Agreement that
remains in force and effect); or (b) prevents you from filing a charge with,
cooperating with, or participating in any proceeding before the U.S. Equal
Employment Opportunity Commission (“EEOC”) or a state fair employment practices
agency (except that you acknowledge that you may not recover any monetary
benefits or other remedial in connection with any such claim, charge or
proceeding brought against any of the Released Parties, regardless of who filed
or initiated any such complaint or charge). Additionally, for the avoidance of
doubt, nothing in this agreement or otherwise shall prohibit you from
communicating with a government agency, regulator or legal authority concerning
any possible violations of federal or state law or regulation, nor are you
required to advise the Company that you have made such communications. You,
however, are not authorized to share communications covered and protected from
disclosure by the corporation’s attorney-client privilege.
You understand and agree that the claims released in this section include not
only claims presently known to you, but also all unknown or unanticipated claims
that would otherwise come within the scope of the released claims. You
understand that you may hereafter discover facts different from what you now
believe to be true that, if known, could have materially affected your
willingness to execute and the terms of this letter agreement, but you
nevertheless waive and release any claims or rights based on different or
additional facts.
5.Continuing Obligations - You acknowledge and reaffirm your obligation to keep
confidential and not to disclose any and all non-public information concerning
the Company that you acquired during the course of your employment with the
Company, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects, and financial condition. You
further acknowledge and reaffirm your obligations set forth in the
Non-disclosure and Assignment of Inventions Agreement dated February 19, 2013 by
and between the Company and you (the “Nondisclosure Agreement”), which
Nondisclosure Agreement remains in full force and effect, and is attached hereto
as “Exhibit A”. Notwithstanding the Nondisclosure Agreement, please be advised
that pursuant to the Defend Trade Secrets Act: “An individual shall not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that (A) is made (i) in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney; and (ii) solely for the purpose of





--------------------------------------------------------------------------------





reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.”


6.Non-Disparagement - You understand and agree that as a condition of your
receipt of the severance benefits herein described, you shall not make any
false, disparaging or derogatory statements to any person or entity, including
any media outlet, regarding the Company or any of its directors, officers,
employees, agents or representatives or about the Company’s business affairs or
financial condition. You agree, to the extent permitted by law, that you will
not, at any time after the date hereof, make any remarks or comments, orally or
in writing, to customers, potential customers, partners, suppliers, employees,
managers, supervisors, or others, which reasonably could be construed to be
derogatory or disparaging to the Company or any of its parent corporations,
divisions, subsidiaries, affiliates, shareholders, officers, directors,
employees, managers, supervisors, attorneys or agents, or which could reasonably
be anticipated to be damaging or injurious to the Company’s reputation or good
will or to the reputation or good will of any person associated with the
Company. Notwithstanding the above, the non-disparagement obligation shall not
prohibit you from testifying truthfully in any legal proceeding.


7.Continued Assistance - You agree that after the Termination Date you will
provide all reasonable cooperation to the Company, including but not limited to,
assisting the Company in transitioning your job duties.


8.Cooperation - You agree that, to the extent permitted by law, you shall
cooperate fully with the Company in the investigation, defense or prosecution of
any claims or actions which already have been brought, are currently pending, or
which may be brought in the future against the Company by a third party or by or
on behalf of the Company against any third party, whether before a state or
federal court, any state or federal government agency, or a mediator or
arbitrator. Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with the Company’s
counsel, at reasonable times and locations designated by the Company, to
investigate or prepare the Company’s claims or defenses, to prepare for trial or
discovery or an administrative hearing, mediation, arbitration or other
proceeding and to act as a witness when requested by the Company. You further
agree that, to the extent permitted by law, you will notify the Company promptly
in the event that you are served with a subpoena (other than a subpoena issued
by a government agency), or in the event that you are asked to provide a third
party (other than a government agency) with information concerning any actual or
potential complaint or claim against the Company.


9.Return of Company Property - You confirm that you will return to the Company
no later than close of business on the second business day following the
Termination Date all Company-owned keys, files, records (and copies thereof),
equipment (including computer hardware, software and printers, flash drives and
storage devices, wireless handheld devices, cellular phones, tablets,
smartphones, etc.), Company identification, the Company proprietary and
confidential information, and any other Company-owned property in your
possession or control (including any business accounts and contacts) and you
have left intact with, or delivered intact to, the Company all electronic
Company documents and internal and external websites, including those that you
developed or helped to develop during your employment, and that you have
thereafter deleted, and





--------------------------------------------------------------------------------





destroyed any hard copies of, all electronic files relating to the Company that
are in your possession or control, including any that are located on any of your
personal computers or external or cloud storage (or have provided reasonable
access by the Company to your devices for the sole purpose of wiping any such
devices of such copies). (If you determine later that copies of electronic files
were inadvertently left on such sources, you agree to promptly delete the
copies.) You further confirm that you have cancelled all accounts for your
benefit, if any, in the Company’s name including, but not limited to, credit
cards, telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.


10.Business Expenses and Final Compensation - You acknowledge that you have been
reimbursed by the Company for all business expenses incurred in conjunction with
the performance of your employment and that no other reimbursements are owed to
you other than amounts incurred in accordance with the Company’s reimbursement
policies with respect to which you have submitted (or will, within the policies’
requirements, submit) sufficient substantiation. You further acknowledge that
you have received payment in full for all services rendered in conjunction with
your employment by the Company, including payment for all wages, bonuses, and
accrued, unused vacation time, and that no other compensation is owed to you
except as provided herein. You further acknowledge that you are unaware of any
facts that would support a claim against any of the Released Parties for
violation of the Massachusetts Wage Act and that you have been granted by the
Company all requested paid and/or unpaid leave to which you may have been
entitled. You represent that you are not aware of any facts that would support a
claim against any of the Released Parties for any violation of the Family and
Medical Leave Act.


11.Amendment and Waiver - This letter agreement shall be binding upon the
parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the parties hereto. This letter agreement is binding upon and
shall inure to the benefit of the parties and their respective agents, assigns,
heirs, executors, successors and administrators. No delay or omission by the
Company in exercising any right under this letter agreement shall operate as a
waiver of that or any other right. A waiver or consent given by the Company on
any one occasion shall be effective only in that instance and shall not be
construed as a bar to or waiver of any right on any other occasion.


12.Validity - Should any provision of this letter agreement be declared or be
determined by any court of competent jurisdiction to be illegal or invalid, the
validity of the remaining parts, terms or provisions shall not be affected
thereby and said illegal or invalid part, term or provision shall be deemed not
to be a part of this letter agreement. In the event the Release provision of
this letter agreement is found to be invalid, illegal, and/or unenforceable, you
agree to provide the Company with a full and General Release that is not
invalid, illegal and/or unenforceable, without payment of additional
consideration.


13.Confidentiality - To the extent permitted by law, you understand and agree
that as a condition of your receipt of the severance benefits herein described,
the terms and contents of this letter agreement, and the contents of the
negotiations and discussions resulting in this letter agreement, shall be
maintained as confidential by you and your agents and representatives and shall
not be disclosed except as otherwise agreed to in writing by the Company.


14.Nature of Agreement - You understand and agree that this letter agreement is
a severance agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.





--------------------------------------------------------------------------------







15.Acknowledgments - You acknowledge that you have been given 21 days to
consider this letter agreement, and that the Company is hereby advising you to
consult with an attorney of your own choosing prior to signing this letter
agreement. You understand that you may revoke this letter agreement for a period
of seven (7) days after you sign this letter agreement by notifying me in
writing at c/o Curis, Inc. 4 Maguire Road, Lexington, MA 02421, and the letter
agreement shall not be effective or enforceable until the expiration of this
seven (7) day revocation period. In the event that you execute this letter
agreement in less than 21 days after the date it was delivered to you, you
acknowledge that such decision is entirely voluntary and with full knowledge
that you had the opportunity to consider this letter agreement for the entire 21
day period and that you are waiving your right to consider this agreement for
the entire 21day period. You understand and agree that by entering into this
letter agreement, you are waiving any and all rights or claims you might have
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, and that you have received consideration beyond that to
which you were previously entitled if you did not provide a release of claims.


16.Voluntary Assent - You affirm that no other promises or agreements of any
kind have been made to or with you by any person or entity whatsoever to cause
you to sign this letter agreement, and that you fully understand the meaning and
intent of this letter agreement. You state and represent that you have had an
opportunity to fully discuss and review the terms of this letter agreement with
an attorney. You further state and represent that you have carefully read this
letter agreement, understand the contents herein, freely and voluntarily assent
to all of the terms and conditions hereof, and sign your name of your own free
act.


17.Applicable Law - This letter agreement shall be interpreted and construed by
the laws of the Commonwealth of Massachusetts, without regard to conflict of
laws provisions. You hereby irrevocably submit to and acknowledge and recognize
the jurisdiction of the courts of the Commonwealth of Massachusetts or if
appropriate, a federal court located in the Commonwealth of Massachusetts (which
courts, for purposes of this letter agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this letter agreement or the subject matter hereof.


18.Entire Agreement - This letter agreement and any attachments hereto contains
and constitutes the entire understanding and agreement between the parties
hereto with respect to your severance benefits and the settlement of claims
against the Company and cancels all previous oral and written negotiations,
agreements, and commitments in connection therewith. Nothing in this paragraph,
however, shall modify, cancel or supersede your obligations set forth in
paragraph 4 above.


19.Tax Acknowledgement - In connection with the severance benefits provided to
you pursuant to this letter agreement, the Company shall withhold and remit to
the tax authorities the amounts required under applicable law, and you shall be
responsible for all applicable taxes with respect to such severance benefits
under applicable law. You acknowledge that you are not relying upon the advice
or representation of the Company with respect to the tax treatment of any of the
severance benefits set forth in paragraph 2 of this letter agreement. The
benefits provided to you are intended to be exempt from or compliant with
Section 409A of the Internal Revenue Code of 1986. The Company makes no
representation or warranty and shall have no liability to you or to any other
person if any of the provisions of this letter agreement are determined to
constitute





--------------------------------------------------------------------------------





deferred compensation subject to Section 409A but not to satisfy an exemption
for, or the conditions of, that section.


20.Company Affiliation - You agree that, following the Termination Date, you
will not hold yourself out as an officer, employee, or otherwise as a
representative of the Company, and you agree to update any directory information
that indicates you are currently affiliated with the Company. Without limiting
the foregoing, you confirm that, within five (5) days of the Termination Date,
you will update any and all social media accounts (including, without
limitation, LinkedIn, Facebook, Twitter and Four Square) to reflect that you are
no longer employed with the Company.


If you have any questions about the matters covered in this letter agreement,
please call me.
Very truly yours,
By: /s/ Martyn D. Greenacre
Martyn D. Greenacre
Chair, Board of Directors




I hereby agree to the terms and conditions set forth above. I have been given 21
days to consider this letter agreement, and I have chosen to execute this on the
date below. I intend that this letter agreement will become a binding agreement
between me and the Company if I do not revoke my acceptance in seven (7) days.
/s/ Ali Fattaey                September 26, 2018
Ali Fattaey, Ph.D.                    Date





--------------------------------------------------------------------------------





Exhibit A
Non-disclosure and Assignment of Inventions Agreement





